DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 10/25/18 were considered.

Information Disclosure Statement
	The IDS submitted 2/28/20 was considered.

Claim Interpretation
	For purpose of record, it is noted by the examiner that regarding claims 16-20 that the claimed one or more computer storage media is not interpreted to encompass signals per se due to an explicitly disclaimer in paragraph 139 of the specification of the current application which excludes signals per se from the scope of the claimed one or more computer storage media.

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:  
Claim 1, line 11 recites “the environmental privacy level the content privacy level”.  It is assumed that it should instead recite “the environmental privacy level and the content privacy level.  
Similar issues as discussed above for claim 1 exists for claims 10 and 16 in lines 9 and 15 respectively.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hall et al (US 2015/0382124).

Claim 1: 
Hall discloses:
receiving, by the computing device, a request from a user (paragraph 23, Bob requests reminder); 
determining an identity of the user (paragraphs 18 and 42; Facial recognition to identify the listener/user as well as those around him/her);
generating a response to the request comprising a content that is responsive to the request based on the identity of the user (paragraphs 10, 23-24, and 42; Notification tailored to particular users, i.e. reminder specifically for Bob, who requested the reminder or a mass broadcast delivered to multiple users/intended recipients); 
determining a content privacy level for the content (paragraphs 38 and 42; Message could be meant for a particular or multiple recipients); 
determining an environmental privacy level for the environment of the computing device (paragraphs 10, 18, 23-24, 37, and 44; The type of notification message is dependent on this such as if there are others around the user and the location of the device used by the user.  Both these things are considered the environment of the computing device and can contribute to determining whether a message is modified first for privacy or transmitted in a private manner or broadcast publicly).;
determining a privacy context for communicating the content using both the environmental privacy level and the content privacy level (paragraphs 10, 22-25, 38, and 41; The environment the user is at and the type of message determine how the message sent and whether the message is first modified for privacy
selecting a first communication channel for communicating the response to the request based on the privacy context (paragraphs 25, 38, and 41; Selecting directional or unfocused broadcast mode/channel.  If the type of message is also of a private enough nature, a first channel is used to alert the user that the message can be accessed by some other means/channel, i.e. a message from a doctor as discussed in paragraph 41).
generating a modified response by redacting confidential information from the content (paragraphs 23, 38, and 41; Sending a message via a non-directional broadcast channel saying there’s a message from the user’s doctor rather than the entire message); and
providing the modified response over the first communication channel (paragraphs 23, 25, 38, and 41; Alert of voicemail from doctor sent via non-directional broadcast mode/channel).


Claim 10:
	Hall discloses:
determining a content privacy level for a communication to be output from a digital personal assistant having a default communication channel for communicating with the user (paragraphs 10, 23, 38, 41, and 51; It is recognized in paragraph 41 that a voicemail from a doctor is of high privacy level, so the content shouldn’t be shared with everyone near the user, so an alert is generated and broadcast on the non-directional broadcast mode/channel that the user has a message from his doctor.  The non-directional broadcast mode/channel is the only one available in this paragraph’s example, so can be considered a default communication channel.  The invention can be considered a digital personal assistant as it can be used to do things such as requesting a reminder by the user, i.e. assisting the user with his/her personal life/needs);
determining an environmental privacy level for the environment of the computing device (paragraphs 10, 18, 23-24, 37, and 44; The type of notification message is dependent on this such as if there are others around the user and the location of the device used by the user.  Both these things are considered the environment of the computing device and can contribute to determining whether a message is modified first for privacy or transmitted in a private manner or broadcast publicly).
determining a privacy context for communicating the communication using both the environmental privacy level the content privacy level (paragraphs 10, 22-25, 38, and 41; The environment the user is at and the type of message determine how the message sent and whether the message is first modified for privacy);
selecting a second communication channel for outputting the communication to a user in response to determining the privacy context is classified as unsecure, wherein the second communication channel is not the default communication channel (paragraph 41; The second communication channel is whatever the user chooses to view to access the full voicemail which would allow him to listen to it in a private manner since it is confidential material from a doctor to a patient.  Since only a non-directional broadcast channel is available in paragraph 41, the privacy context is considered unsecure, hence why a redacted alert is given to the user instead of the full voicemail
outputting the communication to the user through the second communication channel (paragraph 41; This is implicit as a patient would typically access the full voicemail from his doctor after getting an alert that there is one available for access);
generating a notification for the default communication channel that directs the user to the second communication channel (paragraph 41; The alert that there is a voicemail from a doctor for retrieval is a notification for the user to select a second communication channel to access the full voicemail in a secure manner); and
outputting the notification to the user through the default communication channel (paragraph 41; The non-directional broadcast mode/channel is the only one available in this paragraph’s example, so is the default channel).

Claim 2:
	Hall further discloses wherein the modified response indicates that additional information responsive to the request is available to the user over a second communication channel (paragraphs 23 and 41; The actual voicemail is considered the additional information that the user can access via a more secure communication channel).

Claims 3 and 14:
	Hall further discloses wherein the environmental privacy level is determined to be public, friendly, or private, and wherein the content privacy level is determined to be public, sensitive, or private (paragraphs 38-39, 41, and 47).

Claim 4:
	Hall further discloses wherein the privacy context is determined to be secure when the environmental privacy level is equal to or exceeds the content privacy level and the privacy context is determined to be unsecure when the content privacy level exceeds the environmental privacy level (paragraphs 38, 41, and 44).

Claims 5 and 15:
	Hall further discloses wherein the privacy context is determined to be at risk when the environmental privacy level is friendly and the content privacy level is sensitive (paragraphs 38, 41, and 44; In paragraph 41, the environment is friendly enough for Hall’s invention to issue a broadcast alert, but the privacy level of the content is sensitive enough where the voicemail is not played, instead only an alert that is available is issued).

Claim 6:
	Hall further discloses wherein generating the modified response further comprises: determining a generalized descriptor that characterizes at least a portion
of the confidential information; and altering the response by replacing the confidential information with the generalized descriptor (paragraph 41; Alert that a voicemail from the doctor is available is a generalized descriptor.  That it identifies that it was for “Edward” and is from his “doctor” characterize at least a portion of the confidential information).

Claims 7 and 13:
	Hall further discloses wherein determining the environmental privacy level comprises determining that at least a second person is physically or virtually present in the environment (paragraphs 18, 23, and 47; Check for others who are near the user’s location).

Claim 8:
	Hall further discloses wherein determining the environmental privacy level further comprises determining an identity of the second person, and wherein determining the content privacy level is further based on the identity of the second person (paragraph 42; Determine if all persons nearby are authorized to receive the message and if so, broadcast it in a non-directional manner, i.e. content’s privacy level is authorized for all the people in the immediate area around the user).

Claim 9:
	Hall further discloses wherein determining the content privacy level is further based on the identity of the second person comprises determining that the second person has access to the content (paragraph 42; Determine if all persons nearby are authorized to receive the message and if so, broadcast it in a non-directional manner, i.e. content’s privacy level is authorized for all the people in the immediate area around the user).

Claim 11:
Sending a message via a non-directional broadcast channel saying there’s a message from the user’s doctor rather than the entire message).

Claim 12:
	Hall further discloses wherein the second communication channel is a display screen on a second device associated with the user (paragraphs 41-42; Message could be an email rather than a voicemail.  Emails are accessed via a device having a display screen.  One should appreciate that a user could be at a location having only a non-directional broadcast mode as in paragraph 41, in which case, if they get an alert about an email, they would have to then access that email via a second device that has a display screen.  The user uses the second device, thus is associated with the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 2015/0382124) in view of Dotan-Cohen et al (US 2018/0048595).
Claim 16:
Hall discloses:
receiving, by the computing device, a request from a user (paragraph 23, Bob requests reminder);
determining an identity of the user (paragraphs 18 and 42; Facial recognition to identify the listener/user as well as those around him/her);
generating a response to the request comprising content that is responsive to the request from a non-public data store (paragraph 18, 23, 25, and 41; Depending on the content, certain privacy measures can be taken to ensure that only the user has access to the message, thus the data given to the user can be considered as from a non-public data store because if it was public, there would be no need to ensure some privacy for the user);
determining a content privacy level for the content (paragraphs 10, 22-25, 38, and 41; The environment the user is at and the type of message determine how the message sent and whether the message is first modified for privacy);
determining an environmental privacy level for the environment of the computing device by analyzing environmental data collected by the computing device (paragraphs 10, 18, 23-24, 37, and 44; The type of notification message is dependent on this such as if there are others around the user and the location of the device used by the user.  Both these things are considered the environment of the computing device and can contribute to determining whether a message is modified first for privacy or transmitted in a private manner or broadcast publicly
determining a privacy context for communicating the content using both the environmental privacy level and the content privacy level (paragraphs 10, 22-25, 38, and 41; The environment the user is at and the type of message determine how the message sent and whether the message is first modified for privacy);
selecting a first communication channel for communicating the response to the request based on the privacy context (paragraphs 25, 38, and 41; Selecting directional or unfocused broadcast mode/channel.  If the type of message is also of a private enough nature, a first channel is used to alert the user that the message can be accessed by some other means/channel, i.e. a message from a doctor as discussed in paragraph 41);
generating a modified response that does not include confidential information (paragraphs 23, 38, and 41; Sending a message via a non-directional broadcast channel saying there’s a message from the user’s doctor rather than the entire message); and
providing the modified response over the first communication channel (paragraphs 23, 25, 38, and 41; Alert of voicemail from doctor sent via non-directional broadcast mode/channel).

Hall does not disclose the determining a content privacy level for the content was done using machine learning to evaluate the content.  However, Dotan-Cohen discloses the limitation (paragraph 81).  Before the effective filing date of applicant's claimed invention, it would have been obvious one of ordinary skill in the art, to modify Hall’s invention to incorporate Dotan-Cohen’s teachings.  One skilled would have been 

Claim 17:
The rejection of claim 2 applies, mutatis mutandis, to claim 17.

Claim 18:
The rejection of claim 4 applies, mutatis mutandis, to claim 18.

Claim 19:
The rejection of claim 6 applies, mutatis mutandis, to claim 19.

Claim 20:
The rejections of claims 7, 8, and 9 combined apply, mutatis mutandis, to claim 20.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.